 

Exhibit 10.1.2

MCGRATH RENTCORP

2016 STOCK INCENTIVE PLAN

NOTICE OF Restricted Stock Unit AWARD

 

Grantee’s Name and Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

You (the “Grantee”) have been granted an award of Restricted Stock Units (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the McGrath RentCorp 2016 Stock Incentive Plan, as
amended from time to time (the “Plan”) and the Restricted Stock Unit Agreement
(the “Agreement”) attached hereto, as follows.  Unless otherwise provided
herein, the terms in this Notice shall have the same meaning as those defined in
the Plan.

 

Award Number

 

 

 

 

 

Date of Award

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

Total Number of Restricted Stock

Units Awarded (the “Units”)

 

 

Vesting Schedule:

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Agreement and the Plan, the Units will “vest” in accordance
with the following schedule (the “Vesting Schedule”):

Units shall vest only if the Company’s cumulative earnings per share for the
period from January 1, 2015 through December 31, 2017 (the “Determination Date”)
(the “Cumulative EPS”) is at least equal to ninety-one percent (91%) of the EPS
target set by the Board for the Company for such period (the “EPS Vesting
Target”).  Based on the Cumulative EPS, a number of the Units shall be eligible
to vest (the “Eligible Units”), as follows:

 

Percentage of EPS Vesting

Target Achieved

 

Percentage of the Units Eligible

to Vest (“Eligible Units”)

 

 

 

Less than 91%

 

0%

91%

 

10%

92%

 

20%

93%

 

30%

94%

 

40%

 

--------------------------------------------------------------------------------

 

Percentage of EPS Vesting

Target Achieved

 

Percentage of the Units Eligible

to Vest (“Eligible Units”)

 

 

 

95%

 

50%

96%

 

60%

97%

 

70%

98%

 

80%

99%

 

90%

100%

 

100%

101%

 

110%

102%

 

120%

103%

 

130%

104%

 

140%

105%

 

150%

106%

 

160%

107%

 

170%

108%

 

180%

109%

 

190%

110%

 

200%

More than 110%

 

200%

If the Cumulative EPS is between two percentages set forth above, then: (i) if
the Cumulative EPS is less than 100% of the EPS Vesting Target, it shall be
rounded down to the lower percentage for purposes of determining the number of
Eligible Units; and (ii) if the Cumulative EPS is greater than 100% of the EPS
Vesting Target, then the number of Eligible Units shall be a percentage of the
Units proportionate to the percentage of the EPS Vesting Target achieved.  For
example, if the Cumulative EPS is 93.6% of the EPS Vesting Target, then the
number of Eligible Units would equal 30% of the Units, and if the Cumulative EPS
is 103.6%, then the number of Eligible Units would equal 136% of the Units.  In
the event that the number of Eligible Units includes a fractional Unit, it shall
be rounded up to the next whole Unit.  If the Cumulative EPS is less than 100%
of the EPS Vesting Target, then a number of Units equal to (x) the Total Number
of Units Awarded minus (y) the number of Eligible Units shall be forfeited and
deemed reconveyed to the Company upon that determination by the Company, and the
Company shall thereafter be the legal and beneficial owner of such reconveyed
Units and shall have all rights and interest in or related thereto without
further action by the Grantee.

If the Cumulative EPS is at least equal to ninety-one percent (91%) of the EPS
Vesting Target, then sixty percent (60%) of the Eligible Units (the “Initial
Vesting Tranche”) shall vest following the Determination Date upon the
determination by the Company of the Cumulative EPS, provided that such
determination shall be completed no later than March 15, 2018.  Subject to the
Grantee’s Continuous Service, an additional twenty percent (20%) of the Eligible
Units shall vest on each of the fourth and fifth anniversaries of the Vesting
Commencement Date.  

In addition, the vesting provisions of Section 11 of the Plan shall apply to the
Award.

2

--------------------------------------------------------------------------------

 

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company.  If the Grantee would become vested in a fraction of a Unit, such Unit
shall not vest until the Grantee becomes vested in the entire Unit.

Vesting shall cease upon the date the Grantee terminates Continuous Service for
any reason, including death or Disability.  In the event the Grantee terminates
Continuous Service for any reason, including death or Disability, any unvested
Units held by the Grantee immediately upon such termination of the Grantee’s
Continuous Service shall be forfeited and deemed reconveyed to the Company and
the Company shall thereafter be the legal and beneficial owner of such
reconveyed Units and shall have all rights and interest in or related thereto
without further action by the Grantee.  Notwithstanding the foregoing, in the
event the Grantee remains in Continuous Service through the Determination Date,
the Grantee shall vest in any Units that vest in the Initial Vesting Tranche,
even if the Grantee’s Continuous Service has terminated in the interim.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

 

McGrath RentCorp

a California corporation

 

 

 

By:

 

/s/ Dennis C. Kakures

 

 

 

Title:

 

President and CEO

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE OR AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OR ACQUIRING SHARES OR CASH AMOUNTS HEREUNDER).  THE GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE
PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF
THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE
GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S CONTINUOUS
SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE.  THE
GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT
WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS AT WILL.

3

--------------------------------------------------------------------------------

 

Grantee Acknowledges and Agrees:

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof.  The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan.  

The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Company’s Shares.  The Grantee further acknowledges and agrees
that, prior to the sale of any Shares acquired under this Award, it is the
Grantee’s responsibility to determine whether or not such sale of Shares will
subject the Grantee to liability under insider trading rules or other applicable
federal securities laws.

The Grantee understands that the Award is subject to the Grantee’s consent to
access this Notice, the Agreement, the Plan and the Plan prospectus
(collectively, the “Plan Documents”) in electronic form on the Company’s
intranet or the website of the Company’s designated brokerage firm, if
applicable.  By signing below (or providing an electronic signature by clicking
below) and accepting the grant of the Award, the Grantee: (i) consents to access
electronic copies (instead of receiving paper copies) of the Plan Documents via
the Company’s intranet or the website of the Company’s designated brokerage
firm, if applicable; (ii) represents that the Grantee has access to the
Company’s intranet or the website of the Company’s designated brokerage firm, if
applicable; (iii) acknowledges receipt of electronic copies, or that the Grantee
is already in possession of paper copies, of the Plan Documents; and
(iv) acknowledges that the Grantee is familiar with and accepts the Award
subject to the terms and provisions of the Plan Documents.

The Company may, in its sole discretion, decide to deliver any Plan Documents by
electronic means or request the Grantee’s consent to participate in the Plan by
electronic means.  The Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

This consent will apply to this Award as well as any future Awards made to the
Grantee by the Company.  The Grantee may withdraw his or her consent to receive
the Plan Documents electronically at any time by sending written notification of
the Grantee’s withdrawal of his or her consent to:  Kay Dashner, Vice President
of Human Resources, McGrath RentCorp, 5700 Las Positas Road, Livermore, CA
94551.  The telephone number at that location is (925) 606-9200.  Alternatively,
the Grantee may send an e-mail to: kay.dashner@mgrc.com.  The Grantee agrees to
provide the Company with any changes to the Grantee’s e-mail address in order to
continue to receive electronic notifications and disclosures.  Changes to the
Grantee’s e-mail address should be sent to the address or e-mail address listed
herein.

4

--------------------------------------------------------------------------------

 

The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Agreement shall be
resolved by the Administrator in accordance with Section 9 of the
Agreement.  The Grantee further agrees to the venue and jurisdiction selection
in accordance with Section 10 of the Agreement.  The Grantee further agrees to
notify the Company upon any change in his or her residence address indicated in
this Notice.

 

Date:

 

 

 

 

 

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grantee’s Printed Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

City, State & Zip

 

 

 

5

--------------------------------------------------------------------------------

 

Award Number:                                 

MCGRATH RENTCORP

2016 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

1. Issuance of Units. McGrath RentCorp, a California corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Unit Award (the “Notice”) an award (the “Award”) of the Total
Number of Restricted Stock Units Awarded set forth in the Notice (the “Units”),
subject to the Notice, this Restricted Stock Unit Agreement (the “Agreement”)
and the terms and provisions of the McGrath RentCorp 2016 Stock Incentive Plan,
as amended from time to time (the “Plan”), which is incorporated herein by
reference.  Unless otherwise provided herein, the terms in this Agreement shall
have the same meaning as those defined in the Plan.  

2. Transfer Restrictions.  The Units may not be transferred in any manner other
than by will or by the laws of descent and distribution.  

3. Conversion of Units and Issuance of Shares.

(a) General.  Subject to Sections 3(b) and 3(c), one share of Common Stock and a
Cash Dividend Equivalent (as defined in this Section 3(a)), if applicable, shall
be issuable for each Unit subject to the Award (the “Shares”) upon
vesting.  Immediately thereafter, or as soon as administratively feasible, the
Company will transfer the appropriate number of Shares and the Cash Dividend
Equivalent amount to the Grantee after satisfaction of any required tax or other
withholding obligations.  For purposes herein, “Cash Dividend Equivalent” means
for each Share issuable in settlement of a vested Unit, a cash payment equal to
the aggregate cash dividends, if any, that would have been payable to the
Grantee with respect to such Share had the Grantee been the holder of the Share
between the Date of Award and the date of such settlement; provided, however,
that no such amount shall be payable with respect to any Unit that does not
vest.  Any fractional Unit remaining after the Award is fully vested shall be
discarded and shall not be converted into a fractional Share, and no Cash
Dividend Equivalent shall be payable with respect to such fractional
Unit.  Notwithstanding the foregoing, the relevant number of Shares shall be
issued, and the related Cash Dividend Equivalent shall be paid, no later than
March 15th of the year following the calendar year in which the Award
vests.  The Company may however, in its sole discretion, make a cash payment in
lieu of the issuance of the Shares in an amount equal to the value of one share
of Common Stock multiplied by the number of Units subject to the Award; provided
that the Cash Dividend Equivalent in such event shall be calculated as though
the Grantee had been issued Shares rather than such cash payment. Effective upon
the consummation of a Corporate Transaction, the Award shall terminate unless it
is Assumed in connection with the Corporate Transaction.

(b) Delay of Conversion.  The conversion of the Units into the Shares, but not
the payment of the related Cash Dividend Equivalent, if any, under Section 3(a)
above shall be delayed in the event the Company reasonably anticipates that the
issuance of the Shares would constitute a violation of federal securities laws
or other Applicable Law.  If the conversion of the

 

--------------------------------------------------------------------------------

 

Units into the Shares is delayed by the provisions of this Section 3(b), the
conversion of the Units into the Shares shall occur at the earliest date at
which the Company reasonably anticipates issuing the Shares will not cause a
violation of federal securities laws or other Applicable Law.  For purposes of
this Section 3(b), the issuance of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not considered a violation of Applicable Law.

(c) Delay of Issuance of Shares.  The Company shall delay the issuance of any
Shares and the payment of any related Cash Dividend Equivalent under this
Section 3 to the extent necessary to comply with Section 409A(a)(2)(B)(i) of the
Code (relating to payments made to certain “specified employees” of certain
publicly-traded companies); in such event, any Shares and any Cash Dividend
Equivalent to which the Grantee would otherwise be entitled during the six (6)
month period following the date of the Grantee’s termination of Continuous
Service will be issuable on the first business day following the expiration of
such six (6) month period.

4. Right to Shares.  The Grantee shall not have any right in, to or with respect
to any of the Shares (including any voting rights or, except as provided in
Section 3(a), rights with respect to dividends paid on the Common Stock)
issuable under the Award until the Award is settled by the issuance of such
Shares to the Grantee.

5. Restrictive Covenants.  Grantee acknowledges and agrees that Grantee’s
eligibility for, receipt of, and vesting of the Award is conditioned upon
Grantee’s compliance at all times with (a) the Company’s Proprietary Information
Agreement entered into between the Grantee and the Company and (b) the Company’s
governance policies, including, without limitation, the Company’s Code of
Business Conduct and Ethics.

6. Taxes.  

(a) Tax Liability.  The Grantee is ultimately liable and responsible for all
taxes owed by the Grantee in connection with the Award, regardless of any action
the Company or any Related Entity takes with respect to any tax withholding
obligations that arise in connection with the Award.  Neither the Company nor
any Related Entity makes any representation or undertaking regarding the
treatment of any tax withholding in connection with any aspect of the Award,
including the grant, vesting, assignment, release or cancellation of the Units,
the delivery of Shares, the payment of any Cash Dividend Equivalent, the
subsequent sale of any Shares acquired upon vesting and the receipt of any other
dividends or dividend equivalents.  The Company does not commit and is under no
obligation to structure the Award to reduce or eliminate the Grantee’s tax
liability.

(b) Payment of Withholding Taxes.  Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any social insurance, employment tax, payment on account or other
tax-related obligation (the “Tax Withholding Obligation”), the Grantee must
arrange for the satisfaction of the minimum amount of such Tax Withholding
Obligation in a manner acceptable to the Company.  Unless the Board or the
compensation committee of the Board affirmatively determines to require the
Grantee to make

2

--------------------------------------------------------------------------------

 

other arrangements to satisfy the Tax Withholding Obligation, the Company shall
satisfy the Tax Withholding Obligation by Share withholding as set forth in
Section 6(c) below; provided, however, that the Company shall satisfy any Tax
Withholding Obligation attributable to a Cash Dividend Equivalent by withholding
a portion of such Cash Dividend Equivalent sufficient to satisfy such portion of
the Tax Withholding Obligation.  Notwithstanding the foregoing, the Company or a
Related Entity also may satisfy any Tax Withholding Obligation by offsetting any
amounts (including, but not limited to, salary, bonus and severance payments)
payable to the Grantee by the Company and/or a Related Entity.  Furthermore, in
the event of any determination that the Company has failed to withhold a sum
sufficient to pay all withholding taxes due in connection with the Award, the
Grantee agrees to pay the Company the amount of such deficiency in cash within
five (5) days after receiving a written demand from the Company to do so,
whether or not the Grantee is an employee of the Company at that time.

(c) Share Withholding.  If permissible under Applicable Law, the Grantee
authorizes the Company to, upon the exercise of its sole discretion, withhold
from those Shares otherwise issuable to the Grantee the whole number of Shares
sufficient to satisfy the minimum applicable Tax Withholding Obligation.  The
Grantee acknowledges that the withheld Shares may not be sufficient to satisfy
the Grantee’s minimum Tax Withholding Obligation.  Accordingly, the Grantee
agrees to pay to the Company or any Related Entity as soon as practicable,
including through additional payroll withholding, any amount of the Tax
Withholding Obligation that is not satisfied by the withholding of Shares
described above.

7. Entire Agreement; Governing Law.  The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties.  Should
any provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

8. Construction.  The captions used in the Notice and this Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation.  Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

9. Administration and Interpretation.  Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Company to the Administrator.  The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.  

3

--------------------------------------------------------------------------------

 

10. Venue and Jurisdiction.  The parties agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Agreement
shall be brought exclusively in the United States District Court for the
Northern District of California (or should such court lack jurisdiction to hear
such action, suit or proceeding, in a California state court in the County of
Alameda) and that the parties shall submit to the jurisdiction of such
court.  The parties irrevocably waive, to the fullest extent permitted by law,
any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court.  If any one or more provisions of
this Section 10 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

11. Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

12. Data Privacy.  

(a) The Grantee hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Grantee’s personal data as
described in the Notice and this Agreement by and among, as applicable, the
Grantee’s employer, the Company and any Related Entity for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
Plan.  

(b) The Grantee understands that the Company and the Grantee’s employer may hold
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Units or any other
entitlement to Shares awarded, canceled, vested, unvested or outstanding in the
Grantee’s favor, for the exclusive purpose of implementing, administering and
managing the Plan (“Data”).  

(c) The Grantee understands that Data will be transferred to any third party
assisting the Company with the implementation, administration and management of
the Plan.  The Grantee understands that the recipients of the Data may be
located in the Grantee’s country, or elsewhere, and that the recipients’ country
may have different data privacy laws and protections than the Grantee’s
country.  The Grantee understands that the Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Grantee’s local human resources representative.  The Grantee authorizes the
Company and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Grantee’s participation in the Plan.  The Grantee understands that Data will be
held only as long as is necessary to implement, administer and manage the
Grantee’s participation in the Plan.  The Grantee understands that the Grantee
may, at any time, view Data, request

4

--------------------------------------------------------------------------------

 

additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Grantee’s local human resources
representative.  The Grantee understands, however, that refusal or withdrawal of
consent may affect the Grantee’s ability to participate in the Plan.  For more
information on the consequences of the Grantee’s refusal to consent or
withdrawal of consent, the Grantee understands that the Grantee may contact the
Grantee’s local human resources representative.

13. Language.  If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control, unless otherwise prescribed by Applicable Law.

14. Amendment and Delay to Meet the Requirements of Section 409A.  The Grantee
acknowledges that the Company, in the exercise of its sole discretion and
without the consent of the Grantee, may amend or modify this Agreement in any
manner and delay the issuance of any Shares issuable or amounts payable pursuant
to this Agreement to the minimum extent necessary to meet the requirements of
Section 409A of the Code as amplified by any Treasury regulations or guidance
from the Internal Revenue Service as the Company deems appropriate or
advisable.  In addition, the Company makes no representation that the Award will
comply with Section 409A of the Code and makes no undertaking to prevent Section
409A of the Code from applying to the Award or to mitigate its effects on any
deferrals or payments made in respect of the Units.  The Grantee is encouraged
to consult a tax adviser regarding the potential impact of Section 409A of the
Code.

END OF AGREEMENT

5